Exhibit 10.3

SAIC, INC.

2006 EQUITY INCENTIVE PLAN

STOCK AWARD AGREEMENT

BY ACCEPTING THE SHARES OF STOCK DESCRIBED IN THIS AGREEMENT,

YOU VOLUNTARILY AGREE TO ALL OF THE TERMS AND CONDITIONS SET

FORTH IN THIS AGREEMENT AND IN THE PLAN.

SAIC, Inc., a Delaware corporation (the “Company”), hereby grants to the
participant named in the Grant Summary (as defined below) (“Stockholder”), who
is affiliated with the Company or an Affiliate as an employee, director or
consultant, shares of its Class A Preferred Stock, $0.0001 par value per share
(“Stock”). Certain specific details of this award, including the number of
shares of Stock and the Grant Date, may be found in the Grant Summary and are
hereby incorporated by reference into this Agreement. The terms and conditions
of the grant of Stock are set forth in this Agreement and in the Company’s 2006
Equity Incentive Plan (the “Plan”).

 

1. DEFINITIONS. The following terms shall have the meanings as defined below.
Capitalized terms used herein and not defined shall have the meanings attributed
to them in the Plan.

“Affiliate” shall mean a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

“Committee” shall have the meaning as defined in the Plan.

“Executive Officer” shall mean an officer of the Company designated as such for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended.

“Grant Date” shall mean the date of the award of the Stock as set forth in the
Grant Summary.

“Grant Summary” shall mean the summary of this award as reflected in the
electronic stock plan award administration system maintained by the Company or
its designee that contains a link to this Agreement (which summary information
is set forth in the appropriate records of the Company authorizing such award).

“Permanent Disability” shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or upon such other proof as the Committee may
require, effective upon receipt of such certification or other proof by the
Committee.

“Plan” shall mean the Company’s 2006 Equity Incentive Plan.

 

December 2006      



--------------------------------------------------------------------------------

“Special Retirement” shall mean: (i) retirement by a Stockholder who is at least
age 59 1/2 and has at least ten (10) Years of Service with the Company or an
Affiliate; or (ii) retirement by a Stockholder who is at least age 59 1/2 and
Stockholder’s age plus Years of Service with the Company or an Affiliate equals
at least 70; or (iii) retirement after reaching the applicable mandatory
retirement age by a Stockholder who is an Executive Officer at retirement,
regardless of Years of Service with the Company or (iv) retirement by a
Stockholder who is a director of the Company either (A) after reaching the
applicable mandatory retirement age at retirement or (B) at the end of a term of
office if Stockholder is not nominated for a successive term of office on
account of the fact that Stockholder would have reached the applicable mandatory
retirement age during such successive term of office, regardless of Years of
Service with the Company.

“Stock” shall mean the number of shares of the Company’s Class A Preferred
Stock, $0.0001 par value per share set forth in the Grant Summary that are being
issued to Stockholder pursuant to the Plan and the terms and conditions of this
Agreement.

“Years of Service” shall be construed in accordance with the use of such term in
the Company’s Administrative Policy SH-2, as such policy may be revised from
time to time.

 

2. VESTING SCHEDULE; STOCK SUBJECT TO REVERSION. Except in the event of death,
Permanent Disability or Special Retirement or as set forth below, any unvested
shares of Stock automatically shall revert to the Company without compensation
on the date that Stockholder’s affiliation with the Company or any Affiliate as
an employee, director or consultant terminates, or if Stockholder is an employee
or director of an Affiliate and such entity ceases to be an Affiliate, whether
by Committee action or otherwise, on the date such entity ceases to be an
Affiliate, in accordance with the following vesting schedule:

 

  (a) Prior to the first-year anniversary of the Grant Date, all of the Stock
shall be subject to reversion.

 

  (b) After the first-year anniversary of the Grant Date, 20% of the Stock shall
be vested and no longer subject to reversion.

 

  (c) After the second-year anniversary of the Grant Date, an additional 20% of
the Stock shall be vested and no longer subject to reversion.

 

  (d) After the third-year anniversary of the Grant Date, an additional 20% of
the Stock shall be vested and no longer subject to reversion.

 

  (e) After the fourth-year anniversary of the Grant Date, the remaining 40% of
the Stock shall be vested and none of the Stock shall be subject to reversion.

If the application of the foregoing vesting schedule results in a fraction of a
share being vested, such fractional share shall be deemed not to be vested and
shall continue to be subject to reversion, as described below. However, the
foregoing vesting schedule shall be applied

 

December 2006    2   



--------------------------------------------------------------------------------

on a cumulative basis so that 20% of the Stock shall be vested and no longer
subject to reversion after the first-year anniversary of the Grant Date; 40% of
the Stock shall be vested and no longer subject to reversion after the
second-year anniversary of the Grant Date; 60% of the Stock shall be vested and
no longer subject to reversion after the third-year anniversary of the Grant
Date; and 100% of the Stock shall be vested and no longer subject to reversion
after the fourth-year anniversary of the Grant Date. Stockholder shall not sell,
transfer, assign, hypothecate, pledge, grant a security interest in, or in any
other way alienate, any of the unvested shares of Stock subject to reversion, or
any interest or right therein.

 

3. EFFECT OF REVERSION. If shares of Stock revert in accordance with the terms
of this Agreement, such shares automatically shall be deemed to have been
transferred to the Company, shall no longer be outstanding and all rights of
Stockholder shall terminate immediately with respect to such shares. Stockholder
agrees that any reverted shares shall be deducted from Stockholder’s account and
canceled.

 

4. ACCELERATION OF VESTING UPON DEATH OR PERMANENT DISABILITY. If Stockholder is
an employee, director or consultant of the Company or an Affiliate and ceases to
be affiliated with the Company or any Affiliate as a result of Stockholder’s
death or Permanent Disability, or if Stockholder’s death or Permanent Disability
occurs following a Special Retirement, all of the Stock shall become fully
vested.

 

5. CONTINUATION OF VESTING UPON SPECIAL RETIREMENT.

 

  (a) If Stockholder is an Executive Officer and Stockholder’s affiliation with
the Company or any Affiliate terminates as a result of Stockholder’s Special
Retirement in accordance with the provisions of subsection (iii) of the
definition of the term “Special Retirement” in Section 1 above, or if
Stockholder is a director of the Company and Stockholder’s affiliation with the
Company or any Affiliate terminates as a result of Stockholder’s Special
Retirement in accordance with the provisions of subsection (iv) of the
definition of the term “Special Retirement” in Section 1 above, any unvested
shares of Stock shall continue to vest in accordance with the vesting schedule
set forth in Section 2 above.

 

  (b) If Stockholder’s affiliation with the Company or an Affiliate terminates
as a result of Stockholder’s Special Retirement in accordance with the
provisions of subsection (i) or (ii) of the definition of the term “Special
Retirement” in Section 1 above, unvested shares of Stock that Stockholder has
held at least twelve (12) months prior to the date of such Special Retirement
shall continue to vest in accordance with the vesting schedule set forth in
Section 2 above, and any unvested shares of Stock that Stockholder did not hold
at least twelve (12) months prior to the date of such Special Retirement shall
revert to the Company, as described in Section 3 above.

 

  (c) Notwithstanding the foregoing right of Stockholder to continued vesting
upon Special Retirement under this Section 5, all unvested shares of Stock shall
revert to the Company in the event that Stockholder violates the terms of his or
her inventions, copyright and confidentiality agreement with the Company or an
Affiliate or breaches his or her other contractual or legal obligations to the
Company or an Affiliate.

 

December 2006    3   



--------------------------------------------------------------------------------

6. TAX WITHHOLDING. If the Company or an Affiliate is required to withhold any
federal, state, local or other taxes upon the vesting or any acceleration of
vesting of the Stock, the Company shall withhold a sufficient number of shares
of Stock at the then current Fair Market Value (as defined in the Plan) to meet
the withholding obligation based on the minimum rates required by law.

 

7. RIGHTS, RESTRICTIONS AND LIMITATIONS. All shares of Stock issued to
Stockholder pursuant to this Agreement are subject to the rights, restrictions
and limitations set forth in the Company’s Restated Certificate of
Incorporation.

 

8. RESTRICTIONS UNDER SECURITIES LAW. All shares of Stock covered by this
Agreement are subject to any restrictions which may be imposed under applicable
state and federal securities laws and are subject to obtaining all necessary
consents which may be required by, or any condition which may be imposed in
accordance with, applicable state and federal securities laws or regulations.

 

9. EMPLOYMENT AT WILL.

 

  (a) If Stockholder is an employee or consultant of the Company or an
Affiliate, such employment or affiliation is not for any specified term and may
be terminated by employee or by the Company or an Affiliate at any time, for any
reason, with or without cause and with or without notice. Nothing in this
Agreement (including, but not limited to, the vesting of the Stock pursuant to
the schedule set forth in Section 2 herein), the Plan or any covenant of good
faith and fair dealing that may be found implicit in this Agreement or the Plan
shall: (i) confer upon Stockholder any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate Stockholder at will and without regard to any future vesting
opportunity that Stockholder may have.

 

  (b) Stockholder acknowledges and agrees that the right to continue vesting in
the Stock pursuant to the schedule set forth in Section 2 is earned only by
continuing as an employee or consultant at the will of the Company or as a
director (not through the act of being hired, being granted this Stock or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”).
Stockholder acknowledges and agrees that such a reorganization could result in
the termination of Stockholder’s relationship as an employee or consultant to
the Company or an Affiliate, or the termination of Affiliate status of
Stockholder’s employer and the loss of benefits available to Stockholder under
this Agreement, including but not limited to, the termination of the right to
continue vesting the Stock under this Agreement.

 

December 2006    4   



--------------------------------------------------------------------------------

10. INCORPORATION OF PLAN. The Stock granted hereby is granted pursuant to the
Plan, all the terms and conditions of which are hereby made a part hereof and
are incorporated herein by reference. In the event of any inconsistency between
the terms and conditions contained herein and those set forth in the Plan, the
terms and conditions of the Plan shall prevail.

 

11. COPIES OF PLAN MATERIALS. Stockholder acknowledges that Stockholder has
received copies of the Plan and the Plan prospectus from the Company and agrees
to receive stockholder information, including copies of any annual report, proxy
statement and periodic report, electronically from the Company. Stockholder
acknowledges that copies of the Plan, Plan prospectus, Plan information and
stockholder information are also available upon written or telephonic request to
the Company.

 

12. MISCELLANEOUS. This Agreement contains the entire agreement of the parties
with respect to its subject matter. This Agreement shall be binding upon and
shall inure to the benefit of the respective parties, the successors and assigns
of the Company, and the heirs, legatees and personal representatives of
Stockholder.

 

13. GOVERNING LAW. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflict of laws.

 

14. NOTICE OF RESTRICTION. The parties agree that any book entry representing
the Stock granted hereunder may contain a legend, or notation as the case may
be, indicating that such stock is subject to the restrictions of this Agreement.

 

15. ACKNOWLEDGMENT. Stockholder acknowledges that the acceptance of the Stock
constitutes an unequivocal acceptance of this Agreement and any attempted
modification or deletion will have no force or effect on the Company’s right to
enforce the terms and conditions stated herein.

By accepting the Stock, you agree to all of the terms and conditions set forth
above and in the Plan.

 

December 2006    5   